     Michael J. Kane (kane@fr.com) (admitted pro hac vice) (MN #247625)
 1   FISH & RICHARDSON P.C.
     3200 RBC Plaza
 2   60 South Sixth Street
     Minneapolis, MN 55402
 3   Telephone: (612) 335-5070
     Facsimile: (612) 288-9696
 4
     Attorney for Plaintiff
 5   HALO ELECTRONICS
 6                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 7
      HALO ELECTRONICS, INC.,                          2:07-cv-00331-APG (PAL)
 8
                     Plaintiff,                        HALO’S MOTION FOR LEAVE TO
 9
                                                       WITHDRAW WILLIAM R. WOODFORD
10           v.                                        AS COUNSEL

11    PULSE ELECTRONICS, INC. and
      PULSE ELECTRONICS CORP.,
12
                     Defendants.
13

14
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
15
            Plaintiff Halo Electronics, Inc. (“Halo”) respectfully moves the Court for leave to
16
     withdraw William R. Woodford of Fish & Richardson as counsel for Halo. Michael Kane of Fish
17
     & Richardson P.C. will continue to represent Halo in this matter.
18

19
20

21
22

23
24

25

26

27
28
 1                                Respectfully submitted,

 2
     Dated: March 30, 2021        FISH & RICHARDSON P.C.
 3

 4
                                  By: /s/ Michael J. Kane
 5                                    Michael J. Kane
                                      FISH & RICHARDSON P.C.
 6                                    3200 RBC Plaza
                                      60 South Sixth Street
 7
                                      Minneapolis, MN 55402
 8                                    Telephone: (612) 335-5070
                                      Facsimile: (612) 288-9696
 9                                    kane@fr.com
10                                Attorney for Plaintiff
                                  HALO ELECTRONICS, INC.
11

12

13
       IT IS SO ORDERED:
14
               May 12, 2021
       Dated:__________________
15
                                       ________________________
16                                     ANDREW P. GORDON
17                                     UNITED STATES DISTRICT JUDGE
                                       Case Number: 2:07-cv-00331-APG
18

19

20

21

22

23

24

25

26

27
28

                                  2
